Citation Nr: 1514744	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-06 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Jonathan M. Wainwright Memorial Medical Center in Walla Walla, Washington


THE ISSUE

Entitlement to payment or reimbursement of private medical expenses incurred in connection with medical treatment on March 13, 2009 and March 20, 2009 at Yakima Regional Medical Center (YRMC) and Central Washington Anesthesia (CWA), respectively.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1972 to July 1975, and from November 1982 to May 1984.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 decision of the Department of Veterans Affairs (VA) Puget Sound Health Care System in Tacoma, Washington, by which reimbursement of private medical expenses for medical treatment provided to the Veteran by YRMC and CWA on March 13, 2009 and March 20, 2009, respectively, was denied.  Jurisdiction over this claim is now with the Jonathan M. Wainwright Memorial VA Medical Center (VAMC) in Walla Walla, Washington.

In a November 2009 correspondence, the Veteran requested a local hearing regarding the appeal listed on the title page above.  In the March 2013 substantive appeal, the Veteran indicated that he did not want a Board hearing and explicitly did not indicate a request for a hearing at a local VA office; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(e) (2014).

In evaluating this case, the Board has reviewed the physical claims file, as well as the electronic files on the "Virtual VA" system and the "Veterans Benefits Management System" (VBMS), to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran is claiming payment or reimbursement of medical expenses incurred in connection with medical treatment at YRMC on March 13, 2009 and CWA on March 20, 2009.  It appears that no treatment reports or progress notes from YRMC on March 13, 2009 or CWA on March 20, 2009 have been associated with the claims file, to include the Veteran's electronic file.  It is also unclear from the record whether the Veteran received medical treatment from YRMC on March 13, 2009 and CWA on March 20, 2009 to March 21, 2009.  See June 2009 Decision from Puget Sound Health Care System and January 2013 Statement of the Case.  The Veteran should be contacted and requested to provide authorization for VA to obtain records of private treatment at YRMC and CWA, and those records should be requested.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for Yakima Regional Medical Center (YRMC) for treatment on March 13, 2009, and Central Washington Anesthesia (CWA) for treatment on March 20, 2009.

2. Contact Yakima Regional Medical Center (YRMC) and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received at that facility on March 13, 2009, to include treatment reports and progress notes for the duration of the Veteran's medical treatment.

3. Contact Central Washington Anesthesia (CWA) and request copies, for association with the claims folder, of any and all records of treatment that the Veteran received at that facility on March 20, 2009 to March 21, 2009, to include treatment reports and progress notes for the duration of the Veteran's medical treatment.

4. After completion of the above and any additional development deemed necessary, the claim for payment or reimbursement of unauthorized medical expenses incurred in connection with medical treatment on March 13, 2009 at YRMC and March 20, 2009 at CWA should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




